ORDER
This case came before this Court at a session in conference pursuant to Rule 12A(3)(b) of the Rules of Appellate Procedure. After reviewing the record and the parties’ prebriefing statements, we proceed to decide the case at this time without further briefing or argument.
The plaintiffs, Anthony and Beatrice Marcello, appeal from a judgment affirming the decision of the Coastal Resources Management Council (CRMC) revoking a maintenance certificate to repair a floating dock at their home in Jamestown, Rhode Island. We do not reach the merits of this appeal because the plaintiffs have not properly invoked the jurisdiction of this Court. Pursuant to G.L. 1956 § 42-35-16, the proper procedure to review a final judgment rendered in proceedings under § 42-35-15 is to petition this Court for a writ of certiorari. See Hamaker v. Gagnon, 110 R.I. 709, 297 A.2d 351 (1972). Because the plaintiffs have filed a notice of appeal, rather than a petition for writ of certiorari, this matter is not properly before this Court.
Accordingly, the plaintiffs’ appeal is dismissed. The papers of the case may be remanded to the Superior Court.